Title: John Melish to Thomas Jefferson, 11 February 1813
From: Melish, John
To: Jefferson, Thomas


          
            Dear Sir Philadelphia 11 Feby 1813  
            Upon my return from New york, a few days ago, I received your much esteemed favour of the 13th Ulto, and was much gratified, indeed, to find that my work had met your approbation.
            You would no doubt readily perceive, from the whole tenor of my writing, that my sentiments are decidedly Republican. They have been so ever since I recollect of having political sentiments at all, and are so deeply rooted that, if I know myself, I am sure no circumstances can possibly alter them. With regard to the sentiment which you would wish to see corrected, a few circumstances will explain it—I hope satisfactorily. In the first place—a very powerful motive in bringing forward the work was to give correct information regarding the United States to the people of Britain; and influenced by a desire to delineate the beneficial effects resulting from the operation of Republican principles I did not wish to represent the Americans as a divided people. It was necessary to touch on the State of parties, and various considerations induced me to do so with a great degree of circumspection. I did not wish to say any thing that would give offence to that portion of the American Citizens who call themselves Federalists. I was aware of the motives which influenced the leaders of that party—particularly the British Agents—who have, in truth, given the tone to the proceedings of the whole; but as these motives are not openly avowed, as they profess to adhere to the Constitutions of the United States— I resolved to treat them not as they think but as they speak, & accordingly closed my remarks with the sentiment in question. The introduction of Genl Washingtons valedictory, and your inaugural address, was really meant as a satire upon the leaders of the Federal party, by shewing how inconsistent they are in their Conduct, while they praise the political sentiments of one, and blame those of another—between whom there is really no difference. I may add that while I hold the very worst opinion of the British party, and a number of Monarchical Federalists in this Country, Yet I consider the great body of the people which compose the Federal party to be in truth Republicans at bottom, who would not, and could not (from their habits) endure the introduction of Monarchical principles into this Country—however they may view them with indifference—or even complacency at a distance. After all, however, the sentiment might have, perhaps, been better omitted, though I am partly reconciled to its introduction from the circumstance of its having been the means of furnishing me with the very valuable account of the secret history of the parties before me. I feel highly flattered indeed to be honoured by your confidence; it shall not be abused; and you have my thanks and gratitude, as you have of all sound republicans, for the very noble stand you made in favour of genuine liberty, which has now become the birth right of man in this happy Country.
            Before I quit this part of the subject I may state that I think the prospect brightens every day in favour of the principles of Liberty generally. It has been said “For a nation to be free it is sufficient that she wills it.” But that will implies power, and power implies knowledge. It is delightful to contemplate the progress of knowledge within my day—and it must encrease—it will encrease—until it secure to mankind their inalienable rights all over the world. In truth I view the present dreadful conflicts that are agitating the world as arising out of that very circumstance—the progress of knowledge. Mankind see and appreciate their rights, and the priviledged orders have taken the Alarm. At the head of this formidable class is the British Government, which is, indeed, the mainspring that sets the whole in motion. Great is the exertions they have made—but they are fighting against God—and providence has overruled them to produce an effect exactly the reverse of what was intended; while their substance—the very sinews of their distinction—is wasting away in the contest—before long they will be stript of their all, which will seal their doom; and the rights of Man will triumph & flourish. The “would be priviledged orders” in this Country have not been indifferent spectators, but being stripped of all political power they can do little more than “Worship the Beast” at a distance, and attempt to hide their sympathy by a pretended alarm about French influence—a veil so flimsy that there is not a sensible person in the Country who does not see through it. I do not think this state of things will be of long duration. The British Government will prolong the Contest while they have the means; but from every view which I can take of the subject, I do not think they will have them long. The British system of Finance, I calculate, cannot possibly hold together, beyond three years, but we may expect to hear of a Revolution in that Country every day. a Revolution in Britain will seal the destruction, and blast the hopes, of the priviledged orders in both that Country and this; and from a calculation of that event do I look forward to a greater unity of sentiment among the people in both
            In the meantime—during the prosecution of the contest manufactures will have a most rapid progress here. No calculator, however sanguine, could, 6 years ago, have formed an estimate of what has been done since I first travelled through the Country; and should the progress be equally rapid for 6 years to come (and there is reason to believe it will be more so) the independance of this Country, within itself, is secured for ever. On this subject I took the liberty to advert to a passage in your notes on Virginia, as you would perceive vol: II p: 241. I particularly fixed upon this passage because I had heard it often quoted as a proof that the establishment of Manufactures would be hurtful to the Country. I need not mention that those who have lately been most forward in concurring with you in that sentiment would do so in few others—nor that I was convinced that “other considerations entering into the question had settled your doubts.” Those who view matters through the same medium generally come to the same result.
            I may now advert to another subject connected with the Travels in which you are concerned—the Account of my interview with you, vol: I page 201. I considered that this interview, and that with Mr Madison, were very prominent features to be brought forward in a work of this kind; and they are peculiarly happy as affording a view of the virtue & simplicity of Republican principles: They shew that an honest Republican, whatever may be his station in life, can meet every circumstance that occurs, and fear no scrutiny. They afford an admirable Contrast to the effegy & show, and fuss and ceremony, practiced in the Courts of Europe. It would have been a mark of respect, justly due, to have submitted the matter to you before it was published. But I had a particular reason for declining this, and every thing of a similar nature. I was aware of the extreme jealousy of the Federal party, and how very apt they would be to fix on any circumstance, however triffling, to bend the work to party purposes. I resolved that it should not only be exclusively my own, but that no man should have it in his power to say that a single sentiment contained in it was otherwise. when, therefore, I sat down to prepare the work for the press, I secluded myself from all mankind, and no person except the Printers, saw or heard any thing of it till it was compleated. By executing this resolution, however, I am sensible that a sacrifice was made. For want of correct information on local points I have doubtless made numeous errors. I shall endeavour to correct all these, and to make the work as complete as possible, in a second edition, which I think will probably be called for; preparatory to which it would exceedingly oblige me if you would favour me, at your conveniency, with your Critical remarks. The work has been reviewed in the Port Folio, favourably upon the whole, altho’ I think with injustice to the first vol:, particularly the Statistical Accounts, which are all original articles, and cost me more labour than any other part of the work. The reviewer only notices two errors—namely the mistake of the Northampton riots in 1798 for the Western insurrection in 1794—vol 2 p 36—and the qualification for a voter in Maryland being stated at 50 Acres of freehold or £30 property, whereas mere residence is sufficient. An additional list of Errata has been discovered—namely vol II page 97—4 lines from bottom after that read he, page 423—8 from bottom for North River—read Car of neptune. 424—9 from bottom for Stony point read West point—p 72 4 from top after Commerce add a Comma—5 from top for through read though and delete the Comma after it. I notice these now that they may be corrected in case you should send the Copies abroad that you propose. I need not say how much I am flattered by this proposition—nevertheless I will ingenuously confess that I am sensible the work has the merit of conveying to the mind a lively picture of the present state of this Country, and the Republication of it abroad will, I think, have a good effect. To enable you to send the Copies abroad without expence I will send you any number on advising me. I would do it now, but am not sure but you may have already procured them in Virginia. I have sent over some Copies with the view of publication in Britain, but as it bears hard on the fatal system the government of that Country is pursuing, and the two Countries being now at War, it is questionable whether the publisher that I had in view may go on with it without such modifications as I will not agree to.
            With sentiments of the greatest respect.
            I am Dear Sir Your sincere wellwisherJohn Melish
          
          
            P.S. Considering your letter as confidential I have shewn it to none, but there are some of my friends, who are staunch Republicans, who I know would be highly gratified to peruse it; and I should be glad to have a discretionary power to show it. It would also be in favour of the circulation of the work to make use of that part which pronounces an opinion on its merits. I would consider it improper to give a Copy of the letter to any person whatever, or to do any thing that would have the most remote tendency to “draw you into contention before the public”
            J.M.
          
        